Case 2:20-mr-00642-GBW Document 3 Filed 05/11/20 Page 1 of 2

AO 93 (Rev. 12/09) Search and Seizure Warrant

 

 

UNITED STATES DISTRICT COURT
for the CLERK-LAS CRUGE

District of New Mexico

  

In the Matter of the Search of

(Briefly describe the property to be searched ,

or identify the person by name and address) Case No. DOM Q [pA

The person of Ethan Ryan Xavier Oller; |
DOB: x/xx/2001, SSN: xxx-xx-0274

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of New Mexico

(identify the person or describe the property to be searched and give its location):
The person of Ethan Ryan Xavier Oller, born xx/xx/2001, Social Security Number xxx-xx-0274

 

The person or property to be searched, described above, is believed to conceal (identify the person or describe the

property to be seized): .
DNA sample in the form of saliva from the person of Ethan Ryan Xavier Oller.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before @ May 20920
/ (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10 p.m. C1 at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Hon. Gregory B. Wormuth

 

(name)

C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice #6 thd person who, or who operty, will be
searched or seized (check the appropriate box) ( for

   

 

Date and time issued: 24 Aye 2020
t
[21S hve
City and state: Las Cruces, New Mexico Gregory B. Wormuth, United States Magistrate Judge

Printed name and title

 
Case 2:20-mr-00642-GBW Document 3 Filed 05/11/20 Page 2 of 2

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
; =
S///20 & wN4¢ Etbe~ Oller

 

 

 

Inventory made in the presence of :
Tre BR. Morel, FB! Age CO Lorsor

 

Inventory of the property taken and name of any person(s) seized:

2 DNA Sucb= Lom Sé4e Olen

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

Date: ___FAjfr0 2 LES

 

Executing officer’s signgttir

FBI TFO Ramon Morales

 

Printed name and title

 

 
